Citation Nr: 1227274	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Los Angeles, California Regional Office (RO). The RO denied the Veteran's claim for service connection for a back disability, but granted a claim of entitlement to service connection for bilateral hearing loss. The Veteran timely appealed the denial of service connection and the non-compensable initial evaluation that was assigned for his hearing loss. 

The Veteran provided testimony at a July 2012 videoconference hearing in Los Angeles, California before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received legally adequate notice, that evidence remains outstanding, and that additional medical opinions are warranted. The appeal must be remanded to the RO/AMC in compliance with VA's duty to assist.

The claims file reflects that the Veteran's service record was destroyed as the result of a fire. Although the record indicates that VA made appropriate attempts to obtain the service record (38 C.F.R. § 3.159(c)(2)) and issued a formal finding of unavailability (38 C.F.R. § 3.159(e)), it did not subsequently advise the Veteran that alternative forms of evidence could be developed to substantiate his claim pursuant to Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). The RO/AMC must provide the Veteran with legally adequate notice.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated February 2, 2010 and reflect ongoing care. While this case is in remand status, the RO/AMC must obtain additional VA treatment records and associate them with the claims file.

The Veteran has also reported receiving private treatment pertinent to his appealed claims. Specifically, he has reported treatment from Kaiser Permanente (to include the Los Angeles Medical Center), Tower Orthopaedics, and the West Los Angeles Hospital. Although some records from Tower Orthopaedics and Kaiser have been associated with the claims file, the Veteran's statements and other medical evidence of record indicate that those records are piecemeal and do not reflect all of the pertinent treatment he received from these facilities. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  

In a July 2009 statement, the Veteran also informed VA that his medical records from the United States Postal Service (USPS) would "add more information that [] will help assist in making a fair decision." He also testified in July 2012 that the US Department of Labor (DoL) had granted his worker's compensation claim against the USPS on the basis that a 1992 on-the-job injury had aggravated a back injury incurred during military service. Pursuant to 38 C.F.R. § 3.159(c)(2), VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency. The RO/AMC must attempt to obtain the Veteran's USPS medical records and pertinent DoL records.

The Veteran also informed his VA health care providers on multiple occasions that he was applying for disability benefits from the Social Security Administration (SSA). Although the record does not reflect whether or not he is in receipt of such benefits, the SSA may have generated additional medical evidence while developing any such claim. VA has a duty to obtain these records when they may be relevant. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain any pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. The Veteran's hearing loss disability was last evaluated in July 2011. Although only one (1) year has passed since that examination, he specifically alleged an increase in the severity of that disability at the July 2012 hearing. The Board finds that a new examination is warranted. 38 C.F.R. § 3.327(a).

In July 2011, VA also afforded the Veteran an examination in regard to his claim for service connection for a back disability. The examination report reflects that the examiner was aware of the Veteran's contention that he experienced a low back injury during service that was aggravated by a 1992 on-the-job injury. Although the examiner's opinion details the medical records that she reviewed within the claims file, she did not note the records that were within the file and had been generated at the time of the Veteran's work injury. See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder). See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). Further, the Veteran subsequently indicated that pertinent evidence - supporting his contention that his work injury aggravated a back disability that had existed since his active duty service - remained outstanding. An additional medical opinion is necessary. See Dalton v. Nicholson, 21 Vet.App. 23 (2007).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Gather any records of pertinent VA treatment or examination occurring after February 10, 2010 and associate them with the record. 

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records specifically include, but are not limited to, records from Kaiser Permanente (to include the Los Angeles Medical Center), Tower Orthopaedics, and the West Los Angeles Hospital. NOTE that the Veteran has indicated that records from Kaiser dated from 1966 to present day are relevant to his claim. Associate any available records with the claims file, particularly any Kaiser records dated earlier than 1992. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Concurrent with the above, and as required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of his service records. Also advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to, "buddy certificates" and letters. Dixon, 3 Vet.App. at 263-264.

4. Take appropriate steps to obtain from the US Postal Service copies of any medical records generated during the course of his employment. If any such records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

5. Take appropriate steps to obtain from the US Department of Labor copies of any pertinent records generated for the Veteran's worker's compensation claim against the USPS for an on-the-job injury occurring in 1992. If any such records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

6. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

7. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his bilateral hearing loss. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder, to include the Veteran's July 2012 contention that his disability had worsened. The examiner also must discuss the July 2011 examination report and any subsequent changes in severity. 

8. Subsequently, return the Veteran's claims file to the 2011 back disability examiner in accordance with 38 C.F.R. § 4.2. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to render an opinion as to whether any portion of the Veteran's current spinal disability is likely due to any incident of, his active duty service. The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated. 

The examiner has an independent responsibility to review THE ENTIRE claims file, but his or her attention is called to the private medical records dated in 1992 and 1993 within the claims file and any additional medical evidence added to the record as a result of this remand. The examiner must address the Veteran's contentions as to continuity of symptomatology of a back disability since service that was aggravated by a work injury in 1992. IF THE EXAMINER DETERMINES THAT ANOTHER EXAMINATION IS NECESSARY, TAKE APPROPRIATE STEPS TO SCHEDULE THE VETERAN FOR ANOTHER EXAMINATION.

In regard to the requested opinion (whether any portion of the Veteran's current back disability likely originated during, or as a result of any incident of, his active duty service), the examiner is requested to provide a complete explanation discussing the medical basis or bases and identifying the pertinent evidence of record. If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify and explain why.

9. Readjudicate the Veteran's claims, to include consideration of any appropriate staged ratings in regard to his claim for an increased evaluation for bilateral hearing loss. If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



